 Case 3:18-cv-00092-RJD Document 75 Filed 04/21/21 Page 1 of 3 Page ID #755




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTOPHER WYMA,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )          Case No.    18-cv-92-RJD
                                                  )
DR. MOHAMMED SIDDIQUI, et al.,                    )
                                                  )
       Defendants.                                )

                                                 ORDER

DALY, Magistrate Judge:

       Before the Court is Plaintiff’s Motion for Extension of Time and Rehearing on Final

Judgment (Doc. 73). For the reasons set forth below, the Motion is GRANTED.

                                            Background

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging his constitutional rights

were violated while he was incarcerated at Menard Correctional Center. Defendants moved for

summary judgment on March 11, 2020. Plaintiff did not respond to the motion and, on October

30, 2020, the Court granted Defendants’ motion and entered judgment in favor of Defendants Dr.

Siddiqui and Wexford Health Sources, Inc.

       On November 13, 2020, Plaintiff filed a motion for extension of time and rehearing on final

judgment (Doc. 73), which the Court construes as a motion for relief from judgment. Defendants

did not file a response to Plaintiff’s motion.

       In his motion, Plaintiff indicates he never received a copy of Defendants’ motion for

summary judgment or an electronic filing notice from the Court. Plaintiff asks that the Court send

Defendants’ motion and allow him time to respond.

                                            Page 1 of 3
 Case 3:18-cv-00092-RJD Document 75 Filed 04/21/21 Page 2 of 3 Page ID #756




       Defendants have not responded to Plaintiff’s motion.           However, the Court notes

Defendants included a Certificate of Service on all documents related to their motion for summary

judgment that indicated the documents were mailed to Plaintiff at his address on file with the Court

on March 11, 2020 (see Doc. 68 at 4; Doc. 69 at 13; Doc. 70 at 4). A notice of electronic filing

would also have issued to Menard’s law library for delivery to Plaintiff upon the filing of

Defendants’ motion.

                                            Discussion

       Plaintiff seeks relief from judgment in this case; thus, the Court finds it must be brought

under Federal Rule of Civil Procedure 60(b). Rule 60(b) permits relief from a judgment for a

number of reasons including mistake, inadvertence, surprise, excusable neglect, or “any other

reason that justifies relief.” FED. R. CIV. P. 60(b). Relief under Rule 60(b) is an extraordinary

remedy and is only granted in exceptional circumstances. United States v. 8136 S. Dobson St.,

Chicago Ill., 125 F.3d 1076, 1082 (7th Cir. 1997).

       In this instance, the Court finds Plaintiff is arguing lack of notice, which presents a

situation of “excusable neglect.” Plaintiff indicates he failed to respond to Defendants’ motion

for summary judgment because he was not aware of it. The Seventh Circuit places a high value

on providing parties the opportunity to oppose summary judgment. See Ind. Port Comm’n v.

Bethlehem Steel Corp., 702 F.2d 107, 111 (7th Cir. 1983) (finding the district court’s ruling on

summary judgment before briefing was complete was premature because party did not have a

meaningful opportunity to challenge the motion). In this instance, the Court finds no indication

the system of providing notice of Defendants’ motion to be faulty; however, there is no way to

“prove” Plaintiff received the documents he now complains he never received. While the Court

would typically rely on the mechanisms that are utilized and consistently successful in providing
                                         Page 2 of 3
 Case 3:18-cv-00092-RJD Document 75 Filed 04/21/21 Page 3 of 3 Page ID #757




notice of filings, without any response from Defendants evidencing their delivery of their motion

to Plaintiff, and noting the exceptional circumstances surrounding the timing of the filing of the

same presented by the emergency of the COVID-19 pandemic, the Court finds excusable neglect

to warrant relief from judgment.

       The Court VACATES judgment in favor of Defendants and allows Plaintiff the

opportunity to respond to the Motion for Summary Judgment in accordance with Federal Rule of

Civil Procedure 56.

                                          Conclusion

       For the foregoing reasons, Plaintiff’s Motion for Extension of Time and Rehearing on

Final Judgment (Doc. 73), construed by the Court as a Motion for Relief from Judgment, is

GRANTED. The Order and Judgment entered on October 30, 2020 (Docs. 71 and 72) are

VACATED.

       Plaintiff shall file his response to Defendants’ Motion for Summary Judgment filed on

March 11, 2020 by May 21, 2021. The Clerk is DIRECTED to send Plaintiff copies of docket

entries 68, 69, and 70, including all attachments. Defendants may reply to Plaintiff’s response in

accordance with Local Rules.

IT IS SO ORDERED.

DATED: April 21, 2021


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 3 of 3
